DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in The Federal Republic of Germany on 1/14/2019. It is noted, however, that applicant has not filed a certified copy of the DE102019100753.4 application as required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
  Paragraph 0005: The meaning of “…additional holders, hook parts and the like…” is unclear. Adding a comma after “hook parts” is suggested.
Paragraph 0011: The meaning of “…as a holder, a hook part or as what is known as a dummy insert.” is unclear. Adding a comma after “hook part” is suggested.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 11-13, 20, 21, 23, 29, and 30  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gasche et al. (WO 2018157990 A1 I) (hereafter “Gasche”). Regarding Claim 11, Gasche teaches all of the six elements of the claim (hereafter (11a), (11b), (11c), (11d), (11e), and (11f), respectively). Gasche teaches
(11a), a push handle unit, comprising: a first end piece and a second end piece (Paragraph 1: “The present invention relates to a push handle unit, in particular a multi-part push handle unit having at least a first and at least one second end piece…”).
(11b), a cross brace interposed between, and connected to, the first and second end pieces, the cross brace comprising a middle part (Paragraph 18: “…the first and second end piece are connected by means of a transverse strut…”).
(11c), the middle part comprising a display unit and a plurality of accommodation elements (Figure 1a, below; Paragraph 70: “…the cross strut 38 comprises a middle part 40, which has a coin deposit system 42 and a display device 44…”).


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(Gasche)
	(11d), an accommodation element of the plurality of accommodation elements: (i) being arranged next to another accommodation element of the plurality of accommodation elements (Figure 1a, Reference Characters 42 and 44, above).
	(11e), an accommodation element of the plurality of accommodation elements: (ii) comprising either a cut-out or a recess (Paragraph 20: “…the central part has a recessed storage area…”).
	(11f), an accommodation element of the plurality of accommodation elements: (iii) at least partially accommodating either a functional element or an object (Paragraph 20: “…the central part has a recessed storage area and a recessed storage area for depositing small parts such as at least one piece of paper and / or a key and / or a mobile phone and / or a tablet computer and / or an eBook.”).
	Regarding Claim 12, Gasche teaches the push handle of Claim 11 wherein the functional element comprises a holder (Paragraph 21: “…the middle part additionally has an object holder…”).

	Regarding Claim 20, Gasche teaches that there are two accommodation elements (Paragraph 16: “It is also conceivable for the object holder to be designed as a holder for at least one mobile phone and/or a tablet computer and/or an eBook and/or a shopping list and/or as a hook and/or recirculating handle.”).
	Regarding Claim 21, Gasche teaches that there are four accommodation elements (Paragraph 16: “It is also conceivable for the object holder to be designed as a holder for at least one mobile phone and/or a tablet computer and/or an eBook and/or a shopping list and/or as a hook and/or recirculating handle.”).
	Regarding Claim 23, Gasche teaches a push handle unit further comprising a coin deposit system (Figure 1a, above; Paragraph 70: “…the cross strut 38 comprises a middle part 40, which has a coin deposit system 42…”).
	Regarding Claim 29, Gasche teaches at least one of the first and second end pieces, the cross brace, or the middle part comprises an injection moldable plastic material (Paragraph 23: “the push handle unit is made of at least one injection-moldable plastic.”).
	Regarding Claim 30, Gasche teaches at least one of the first and second end pieces, the cross brace, or the middle part comprises a two-component injection molding product (Paragraph 24: “…the push handle unit is at least partially manufactured by means of a two-component injection molding process…”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gasche et al. (WO 2018157990 A1 I) (hereafter “Gasche”) in view of Giampavolo (US 20040129852 A1 I). Regarding Claim 14, Gasche teaches a push handle unit but does not teach a U-shaped hook. Giampavolo teaches a U-.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(Giampavolo)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit of Gasche to provide a U-shaped hook with a releasable clip connection as taught by Giampavolo. Doing so would provide “a spring force provided by the resiliency of legs 55” and enable “the individual user [to] easily remove cup holder 50 and a retained beverage container…and freely replace cup holder 50 back on the shopping cart wall.” as recognized by Giampavolo (Paragraph 0054).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gasche et al. (WO 2018157990 A1 I) (hereafter “Gasche”) in view of Clark et al. (US 20020142650 A1 I) (hereafter “Clark”). Regarding Claim 15, Gasche teaches a push handle unit with accommodation elements and .

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Clark)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit of Gasche to incorporate dummy inserts as taught by Clark. Doing so would provide “…a dust cap…to prevent dust or other foreign material from entering…or may be used to cover an empty mounting aperture” as recognized by Clark (Paragraph 0049).

Claims 16, 17, 18, 19, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Gasche et al. (WO 2018157990 A1 I) (hereafter “Gasche”) in view of Van Landingham (US 20040227315 A1 I). Regarding Claim 16, Gasche teaches a push handle unit with a plurality of accommodation elements but does not teach a rectangular cross-section. Van Landingham teaches an accommodation element of the plurality of accommodation elements has a substantially rectangular cross-section (Figures 1 and 6, below); Paragraph 0079: “The handle 60 comprises a frame 62…The frame 62 can extend outwardly from a rear end of the first platform 40 in a substantially horizontal direction…The frame 62 may optionally include a plurality of recesses 62a (shown in FIG. 6) configured to receive items.”).

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Van Landingham)

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

(Van Landingham)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit of Gasche to provide accommodation elements that have a rectangular cross-section as taught by Van Landingham. With a rectangular cross-section, “…the recesses may be configured…to hold small parts, tools, or supplied” as recognized by Van Landingham (Paragraph 0079). Note that a teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, G.).
	Regarding Claim 17, Gasche teaches a push handle unit with a plurality of accommodation elements but does not teach a square cross-section. Van Landingham teaches an accommodation element of the plurality of accommodation elements has a substantially square cross-section (Figures 1 and 6, above); Paragraph 0079: “The frame 62 may optionally include a plurality of recesses 62a (shown in FIG. 6) configured to receive items.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit of Gasche to provide accommodation elements that have a square cross-section as taught by Van Landingham. With a square cross-section, 
Regarding Claim 18, Gasche teaches a push handle unit with a plurality of accommodation elements but does not teach a round cross-section. Van Landingham teaches an accommodation element of the plurality of accommodation elements has a substantially round cross-section (Figures 1 and 6, above); Paragraph 0079: “The frame 62 may optionally include a plurality of recesses 62a (shown in FIG. 6) configured to receive items.”).
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit of Gasche to provide accommodation elements that have a round cross-section as taught by Van Landingham. With a round cross-section, “…the recesses 62a may be configured to receive a cup, such as a coffee cup, or to hold small parts, tools, or supplies” as recognized by Van Landingham (Paragraph 0079). Note that a teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, G.).
Regarding Claim 19, Gasche teaches a push handle unit with a plurality of accommodation elements but does not teach their location in the rear of the middle part. Van Landingham teaches an accommodation element of the plurality of accommodation elements is in a rear region of the middle part (Van Landingham Figures 1 and 6 above; Paragraph 0079: “The frame 62 can extend outwardly 
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit of Gasche to position the plurality of accommodation elements in the rear region of the middle part, as taught by Van Landingham. Doing so would assure that “the user does not kick the cart 10 as he pushes the cart” as recognized by Van Landingham (Paragraph 0080). Note that a teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, G.).
	Regarding Claim 28, Gasche teaches a push handle unit with a middle part comprising accommodation elements but does not teach any braces or bracing. Van Landingham teaches that the middle part further comprises a plurality of horizontal braces (Van Landingham Figures 1 and 6 above; Paragraph 0079: “The frame 62 may optionally include a plurality of recesses 62a (shown in FIG. 6) configured to receive items”). While Van Landingham doesn’t explicitly refer to the horizontal dividers as braces, the dividers that are present would effectively serve to brace the frame while dividing the ‘middle part’ into a plurality of recesses.
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit with accommodation elements of Gasche to incorporate horizontal braces, as taught by Van Landingham. Doing so would serve to strengthen and increase the rigidity of the frame by means well known in the art. Note that a teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is likely to be obvious (See .
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Gasche et al. (WO 2018157990 A1 I) (hereafter “Gasche”) in view of Sonnendorfer et al. (US 5951029 A I) (hereafter “Sonnendorfer”). Regarding Claim 22, Gasche teaches a push handle unit but does not teach the cross brace cross-section shape. Sonnendorfer teaches that the cross brace comprises an oval tube (Figure 6a, below; Paragraph 12: “FIG. 6a shows a differently shaped connection element 20. It basically has the shape of a handle which is mounted with its one end 20c on the supporting arm 1, which is here constructed as a single tube.”

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Sonnendorfer)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit of Gasche to incorporate an oval-shaped cross-section, as taught by Sonnendorfer. Though Sonnendorfer does not explicitly indicate enhanced user comfort or a stronger section modulus, these things would be inherent in a middle part with an oval cross-section. Note that the use of known technique to improve similar devices (methods, or products) in the same way is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, C.).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gasche et al. (WO 2018157990 A1 I) (hereafter “Gasche”) in view of Sonnendorfer et al. (US 20140375456 A1 I) (hereafter “Sonnendorfer 2014”). Regarding Claim 24, Gasche teaches a push handle unit with a plurality of accommodation compartments but does not teach particular shapes. Sonnendorfer 2014 teaches at least one accommodation element of the plurality of accommodation elements is configured to accommodate a smartphone (Paragraph 11: “An essential basic thought of the present invention consists in equipping the push handle with a holder for a smartphone.”).
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit of Gasche to configure at least accommodation element to hold a smartphone as taught by Sonnendorfer 2014. Doing so would make a smartphone readily available for “tasks which previously had to be performed by other means” (Paragraph 0006) and would facilitate making a shopping list that “can be created on the device and retrieved in the shop, thereby eliminating the danger of forgetting some of the items which are required” (Paragraph 0007) as recognized by Sonnendorfer 2014.
Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gasche et al. (WO 2018157990 A1 I) (hereafter “Gasche”) in view of Stiba (US 20090315300 A1 I). Regarding Claim 25, Gasche teaches a push handle unit with accommodation elements but does not teach a shape or shapes thereof. Stiba teaches that all accommodation elements are of a single shape (Stiba Figure 3, below: two (all) circular accommodation elements in ‘middle part’ member indicated by Reference Character 131; Paragraph 0044: “A cup holder apparatus 131…”).

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

(Stiba)
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit of Gasche to feature single-shape accommodation elements as taught by Stiba. Doing so would enable any of the accommodation elements to serve the singular function of holding, for example, a cup or cup-shaped object. Note that some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention is likely to be obvious (See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007); see MPEP § 2143, G.).
Regarding Claim 26, Gasche teaches a push handle unit with accommodation elements but does not teach a size or sizes thereof. Stiba teaches that all accommodation elements are of a single size (Stiba Figure 3, above: two (all) same-sized accommodation elements in ‘middle part’ member indicated by Reference Character 131).
.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Gasche et al. (WO 2018157990 A1 I) (hereafter “Gasche”) in view of Myers (US 20030221283 A1 I). Regarding Claim 27, Gasche teaches a push handle unit with a plurality of accommodation compartments but does not teach a rotatable cover. Myers teaches a rotatable cover, the rotatable cover covering at least a portion of the middle part when the rotatable cover is in a closed position (Figures 1 and 2, below; Paragraph 0023: “A hinged transparent cover 23 with a snap-fit catch 26 is provided…”).

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

(Myers)

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(Myers)
	It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the push handle unit of Gasche to incorporate a rotatable cover as taught by Myers. Doing so would effectively “form(s) a seal with the front of the panel body sufficient to prevent the printed sheet carrying the displayed information from being damaged when the trolley is left exposed, for example to rain” as recognized by Myers (Paragraph 0023).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL T WALSH whose telephone number is (303)297-4351.  The examiner can normally be reached on Monday-Friday 7:30-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached at (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-0695.







/MICHAEL T. WALSH/Examiner, Art Unit 3618                                                                                                                                                                                                        


/JACOB B MEYER/Primary Examiner, Art Unit 3618